                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION


MARQCHELLO JORDAN                                                                        PLAINTIFF


v.                                     Case No. 4:17-cv-4011


ELMER ENRIQUE VENTURA,
and JOHN DOES 1-3                                                                    DEFENDANTS


                                              ORDER

       Before the Court is Plaintiff Marqchello Jordan’s Motion in Limine to Exclude Argument,

Evidence, or Inference of Affirmative Defenses. (ECF No. 132). Defendant Elmer Enrique

Ventura has filed a response. (ECF No. 141). The Court finds this matter ripe for consideration.

       This case arises from an automobile accident that occurred on May 6, 2015, on I-30 near

Prescott, Arkansas. Jordan and Ventura are both tractor-trailer drivers. Jordan claims that Ventura

entered into Jordan’s travel lane and pushed his tractor-trailer into another, disabled tractor-trailer

parked on the side of the interstate. Jordan alleges that he suffered injuries as a result of the

accident.

       During the course of discovery, Ventura did not appear for multiple properly noticed

depositions, did not participate in written discovery, and failed to comply with the Court’s

discovery orders. As a result, the Court granted Jordan’s Motion for Sanctions in part and struck

Ventura’s affirmative defenses. (ECF No. 66). Jordan has filed the instant motion asking that the

Court exclude any argument, evidence, or inference of affirmative defenses. Specifically, Jordan

seeks to exclude deposition testimony from Robert Hinterman about what Jordan should have done
when he encountered caution triangles near the rear of Hinterman’s broken down tractor-trailer.

Jordan argues that this testimony creates an inference of contributory negligence.

       A. Striking Affirmative Defenses

       “Striking one party’s pleadings is a severe sanction that may ineluctably lead to judgment

for the other side.” St. Louis Produce Mkt. v. Hughes, 735 F.3d 829, 832 (8th Cir. 2013). However,

this sanction is appropriate “where there is an order compelling discovery, a willful violation of

that order, and prejudice to the other party.” Chrysler Corp. v. Carey, 186 F.3d 1016, 1019 (8th

Cir. 1999).

       Jordan argues that Ventura should not be allowed to argue or present evidence of any

affirmative defenses because the Court struck Ventura’s affirmative defenses. Jordan argues that

in light of the Court’s order imposing sanctions, any evidence of affirmative defenses would be

irrelevant and unfairly prejudicial. Ventura argues that he should be allowed to present evidence

of contributory negligence. Specifically, Ventura points to Newton v. Ryder Transp. Servs., 206

F.3d 772, 773 (8th Cir. 2000), for the proposition that he should be allowed to present evidence of

contributory negligence even though it is not present in his pleadings.

       Upon consideration, the Court finds that Ventura should not be allowed to argue or present

evidence of contributory negligence or any other affirmative defenses. Ventura willfully failed to

comply with the Court’s discovery orders, and Jordan was prejudiced as a result. Moreover,

Ventura’s reliance on Newton is misplaced. In Newton, the plaintiff was allowed to present

evidence of contributory negligence where he had failed to plead any affrimative defenses.

However, in the present case, Ventura was sanctioned for repeatedly failing to participate in

discovery and to obey the Court’s orders. Accordingly, Robert Hinterman’s deposition testimony




                                                 2
concerning caution triangles is excluded. Moreover, Ventura shall not present any argument or

evidence of affirmative defenses and shall not create any inference of affirmative defenses.

       For reasons stated above, the Court finds that Plaintiff’s motion (ECF No. 132) should be

and hereby is GRANTED.

       IT IS SO ORDERED, this 13th day of March, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge




                                                3
